PER CURIAM
Appellants have filed a petition for review, which we treat as a petition for reconsideration. ORAP 9.15. It is denied.
The petition contains a statement that one of the trial court judges committed errors because he “was distracted” by a personal concern unrelated to the case. The statement is not supported by any references to the record or to anything else. Appellants’ briefs in this court, which do not contain the statement, also lack anything that would support the allegation in the petition.
In advocating that the Supreme Court grant review, the petition also refers to this court’s supposed “evident anger and emotional antipathy toward these petitioners,” to “its zeal to ‘fix’ ” the petitioners, to its “biased * * * tone” and to its “evident emotion and bias.” Nothing appears in the opinion or petition to support that intemperateness or temerariousness. It would perhaps be appropriate for this court to strike the petition; however, given that the petition is directed primarily to the Supreme Court under the Oregon Rules of Appellate Procedure, we probably lack the authority to do that. Nonetheless, counsel appears to require a warning that there are limits of reasonableness on the scope of advocacy and also to be reminded of at least one Disciplinary Rule, DR 8-102(B): “A lawyer shall not knowingly make false accusations against a judge or other adjudicatory officer.”
Petition for reconsideration denied.